Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following office action is in response to the amendment filed 6/11/2022. Claims 1-14, 16-17 and 20 are pending in the application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16  depends from  canceled claim 15. It is unclear which claim this should depend from. Examiner presumes claim 16 should depend from claim 1. 
Dependent claims are rejected as depending from a rejected claim.
Claims are being examined as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2 and 16-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan 7,213,868 in view of Tsai GB2287441
In regard to claim 1, Tan ‘868 discloses a trunk mounted retractable sunshade assembly comprising: 
A pair of straps (15), each strap (15) having a first end configured (capable of) for coupling to an inner surface of a trunk of a vehicle proximate to both a rear of the vehicle and a respective opposing side of the vehicle. (Figure 4)
A shading module (11) having opposing endpoints, each opposing endpoint being coupled to a second end of a respective strap (15) wherein the straps are configured (capable of) for being extended from the trunk such that the shading module is selectively positionable externally to the trunk with the trunk closed (Figure 7).
A center panel (10) of the shading module is selectively extendable wherein the center panel (10) is configured for covering at least a portion of an upper surface of the vehicle to protect the portion of the upper surface of the vehicle from weather conditions and sunlight. (Figure 6)
A housing (12) configured for coupling to the inner surface of the trunk of the vehicle proximate to the rear of the vehicle, the housing having a top, the top being open and each strap (15) being flexible such that the shading module is insertable into an interior space defined by the housing (12). 
Tan ‘868 fails to disclose:
The shading module being spring-loaded.
Tsai ‘441 discloses: 
The shading module being spring-loaded (via coil spring 27).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Tan ‘868 to make the shading module be spring loaded as taught by Tsai ‘441 in order to provide a means to help rewind the panel for storage when not in used. 
In regard to claim 2, Tan ‘868 as modified by Tsai ‘441 discloses:
A tube (21, Tsai ‘441), the center panel (10,  Tan ‘868) being coupled by a first edge to the tube (21, Tsai ‘868).
A rod (26, Tsai ‘441) positioned in the tube (21).
A spring (27, Tsai ‘441) coiledly positioned around and coupled (at 272) to the rod (26, Tsai ‘441), the spring being coupled to the tube (at 271), one strap (15, Tan ‘868) of the pair of straps being rotationally coupled ( at 14, as taught by Tsai ‘441) to one opposing end of the rod (26, Tsai ‘441), the other strap (15, Tan ‘868) of the pair of straps being fixedly coupled (at 16, as taught by Tsai ‘441) to the other opposing end (261, Tsai ‘441) of the rod (26, Tsai ‘441) such that the spring is tensioned as the center panel (10, Tan ‘868) is unrolled from the tube and such that the spring is positioned for rebounding for rotating the tube for rolling the center panel onto the tube.  

In regard to claim 16, Tan ‘868 discloses: 
The housing (12) comprising a base plate (bottom), a rear plate (back), and a front plate (front), the front plate being coupled to and extending from a front edge of the base plate (bottom), the rear plate being coupled to and extending from a rear edge of the base plate such that the housing is open-ended box shaped.  
Tan ‘868 fails to disclose explicitly:
The front and rear plate extending perpendicularly from the base plate such that the housing is rectangularly shaped. 
However, Figure 4 appears to show a housing with a front and rear plate extending approximately perpendicularly from the bottom plate.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to make the rear plate and front plate extend perpendicular from the base plate creating a rectangularly shaped housing  since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).   Further, changes in size or shape without special functional significance are not patentable.   Research Corp.v. Nasco Industries, Inc., 501 F2d 358; 182 USPQ 449 (CA 7) cert. Denied 184 USPQ 193; 43 USLW 3359 (1974). 
In regard to claim 17, Tsai ‘441/Tan ‘868 fails to disclose: 
A plurality of holes positioned in the base plate, each hole being selectively alignable with a corresponding orifice positioned in the trunk of the vehicle wherein the hole and the corresponding orifice are configured for inserting a respective item of mounting hardware for coupling the base plate to the vehicle, the plurality of holes comprising four holes positioned singly proximate to each corner of the base plate.  
The examiner takes Official Notice that it is old and well known to use holes for receiving fasteners for mounting a device and one having ordinary skill in the art before the effective filing date of the invention would have known to use such. 
Examiner acknowledges applicant’s acceptance of examiner’s Official Notice that it is well known in the art to use holes for receiving fasteners.  Applicant’s lack of arguments or traversal results in the Official Notice being acknowledged as admitted prior art.  Per MPEP 2144.03 [R-1] (C) (emphasis by examiner):
If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.  If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate.

Thus the issues are considered admitted prior art.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan 7,213,868 and Tsai GB2287441 as applied to claim 2, and further in view of Fasiska 5,176,421.
In regard to claim 3, Tan ‘868 as modified by Tsai ‘441 discloses:
The tube (21, Tsai ‘441)
Tan ‘868 as modified by Tsai ‘441 fails to disclose:
The tube comprising a plurality of nested sections such that the tube is selectively extensible.  
Fasiska ‘421 discloses: 
The tube comprising a plurality of nested sections (of 8, shown in Figure 6) such that the tube is selectively extensible.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Tan ‘868/Tsai ‘441 to make the tube include a plurality of nested sections as taught by Fasiska ‘421 in order to allow the device to be adjustable to a desired sized or made to get smaller for compact storage. 
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan 7,213,868 and Tsai GB2287441 as applied to claim 2, and further in view of Franssen CA2864861.
In regard to claim 4, Tan ‘868 as modified by Tsai ‘441 fails to disclose: 
A bar coupled to a second edge of the center panel and a handle coupled to the bar wherein the handle is configured for grasping in a hand of a user positioning the user for pulling on the handle for extending the center panel over at least the portion of the upper surface of the vehicle.  
Franssen ‘861 discloses: 
A bar (2) coupled to a second edge of the panel (6) and a handle (8) coupled to the bar wherein the handle is configured for grasping in a hand of a user.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Tan ‘868/Tsai ‘441 to include a bar and handle as taught by Franssen ‘861 in order to provide a means for a user to grasp and operate the device. 
In regard to claim 5, Tan ‘868/Tsai ‘441 as modified by Franssen ‘861 discloses: 
A channel (10, Franssen ‘861) positioned in the bar (2, Franssen ‘861), the handle (8, Franssen ‘861) being slidably positionable within the channel such that the handle is selectively positionable between opposing edges of the center panel.  
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan 7,213,868, Tsai GB2287441 and Franssen CA2864861 as applied to claim 4 and further in view of Yu 5,294,167.
In regard to claim 6, Tan ‘868/Tsai ‘441/Franssen ‘861 fail to disclose: 
A hook coupled to the handle wherein the hook is configured for selectively coupling to an element of the vehicle for fixedly positioning the center panel over at least the portion of the upper surface of the vehicle.  
Yu ‘167 discloses: 
A hook (151) coupled to the handle (32) wherein the hook is configured for selectively coupling to an element of the vehicle for fixedly positioning the center panel over at least the portion of the upper surface of the vehicle.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Tan ‘868/Tsai ‘441/Franssen ‘861 to include a hook coupled to the handle as taught by Yu ‘167 in order to provide a means to secure the device in place when extended. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan 7,213,868, Tsai GB2287441 and Franssen CA2864861 as applied to claim 4 and further in view of KR20120128189.
In regard to claim 7, Tan ‘868/Tsai ‘441/Franssen ‘861 fail to disclose: 
A plurality of center magnets coupled to the bar wherein the center magnets are configured for selectively coupling to a paramagnetic surface of the vehicle for fixedly positioning the center panel over at least the portion of the upper surface of the vehicle.  
KR ‘189 discloses: 
A plurality of center magnets (20, Figure 4) coupled to the bar wherein the center magnets are configured for selectively coupling to a paramagnetic surface of the vehicle for fixedly positioning the center panel over at least the portion of the upper surface of the vehicle.  
It would have been obvious to one having ordinary skill before the effective filing date of the invention to modify the device of Tan’868/Tsai ‘441/Franssen ‘861 to include a plurality of center magnets as taught by KR ‘189 in order to help hold the device in place. 
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan 7,213,868 and Tsai GB2287441 as applied to claim 3 and further  in view of Muller DE102015101519.
In regard to claim 8, Tan ‘868/Tsai ‘441 fail to disclose: 
A starter panel coupled to and positioned between the center panel and the tube; a first fastener coupled to the starter panel distal from the tube; and a second fastener coupled to the first edge of the center panel, the second fastener being complementary to the first fastener wherein the second fastener is positioned for selectively coupling to the first fastener for removably coupling the center panel to the starter panel.  
Muller ‘519 discloses: 
A starter panel (1.3) coupled to and positioned between the center panel (2) and the tube (1).
A first fastener (1.1) coupled to the starter panel distal from the tube (1) and a second fastener (2.1) coupled to the first edge of the center panel (2), the second fastener being complementary to the first fastener wherein the second fastener is positioned for selectively coupling to the first fastener for removably coupling the center panel to the starter panel.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Tan ‘868/Tsai ‘441 to include the starter panel with first and second fastener as taught by Muller ‘519 in order to provide a means to easily change the panel for cleaning or replacement. 
In regard to claim 9, Muller ‘519 discloses: 
The second fastener (2.1) and the first fastener (1.1) comprising a hook and loop fastener.  (Velcro is stated in the specification)
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan 7,213,868 , Tsai GB2287441 and Muller DE102015101519 as applied to claim 8 and further in view of Kraeutler FR2872850.
	In regard to claim 10, Tan ‘868/Tsai ‘441/Muller ‘519 fails to disclose: 
A slot positioned in the tube such that the slot is positioned for slidably inserting a slat coupled to a first endpoint of the starter panel for coupling the starter panel to the tube.  
Kraeutler ‘850 discloses: 
A slot (4) positioned in the tube (2) such that the slot is positioned for slidably inserting a slat (7) coupled to a first endpoint of the starter panel (5) for coupling the starter panel (5) to the tube (2).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Tan ‘868/Tsai’441/Muller ‘519 to include the slot in the tube as taught by Kraeutler ‘850 in order to provide a strong connection for holding the starter panel to the tube. 
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan 7,213,868  and Tsai GB2287441 in view of Burks et al 6,412,851. 
In regard to claim 11, Tan ‘868/Tsai ‘441 fail to disclose:
A pair of side panels, each side panel being coupled to and extending from a respective opposing edge of the center panel wherein the side panel is configured for positioning over at least a portion of an associated opposing side of the vehicle for covering a side window positioned in the associated opposing side, the side panel being tapered adjacent to each of the first edge and the second edge of the center panel such that the pair of side panels and the center panel together are elongated octagon shaped.  
Burks et al ‘851 discloses: 
A pair of side panels (32a)(32b), each side panel (32a)(32b) being coupled to and extending from a respective opposing edge of the center panel  (31) wherein the side panel is configured for positioning over at least a portion of an associated opposing side of the vehicle for covering a side window positioned in the associated opposing side, the side panel being tapered (at 38a,38b) adjacent to each of the first edge and the second edge of the center panel such that the pair of side panels and the center panel together are elongated octagon shaped.  (shown in Figure 6)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Tan ‘868/Tsai ‘441 to make the panel include a pair of side panels as taught by Burks et al ‘851 in order to cover a device of a desired shape. 
Such a modification would have involved a mere change in the size of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  Further, changes in size or shape without special functional significance are not patentable.   Research Corp.v. Nasco Industries, Inc., 501 F2d 358; 182 USPQ 449 (CA 7) cert. Denied 184 USPQ 193; 43 USLW 3359 (1974).
	In regard to claim 12, Tan ‘868/Tsai ‘441 as modified by Burk et al ‘851 disclose: 
The pair of side panels (taught by Burk et al ‘851) and the center panel (taught by Ta ‘868 are flexible. 
Tan ‘868/Tsai ‘441 fails to disclose: 
The pair of side panels and the center panel comprising at least one of plastic and fabric.
Burks et al ‘851 disclose: 
The pair of side panels and the center panel comprising at least one of plastic and fabric. (column 5, lines 63-67 and column 6, lines 1-9)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Tsai ‘441 to make the panels out of plastic or fabric as taught by Burks et al ‘851 in order to provide a lightweight and resistive to moisture device. (column 5, lines 63-67 and column 6, lines 1-9)
In regard to claim 13, Burks et al ‘851 discloses:  
The pair of side panels and the center panel comprising polyester. 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan 7,213,868,  Tsai GB2287441 and Burks et al 6,412,851 as applied to claim 11 and further in view of Sedighzadeh 2006/0232095.
In regard to claim 14, Tan ‘868/Tsai ‘441/Burks et al ‘851 fail to disclose: 
A plurality of panel magnets, each panel magnet being coupled to a respective side panel proximate to a rim of the respective side panel wherein the panel magnet is configured for magnetically coupling to the associated opposing side of the vehicle for removably coupling the respective side panel to the vehicle for fixedly positioning the respective side panel over the side window.  
Sedighzadeh ‘095 discloses: 
A plurality of panel magnets (315), each panel magnet being coupled to a respective side panel proximate to a rim of the respective side panel wherein the panel magnet is configured for magnetically coupling to the associated opposing side of the vehicle for removably coupling the respective side panel to the vehicle for fixedly positioning the respective side panel over the side window.  (paragraph [066])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Tan ‘868/Tsai ‘441/Burks et al ‘851 to include the plurality of panel magnets coupled to the side panels as taught by Sedighzadeh ‘095 in order to help prevent the side panels from blowing when deployed. (paragraph [0066])
As best understood, claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan 7,213,868 in view of Tsai GB2287441,  Fasiska 5,176,421, Franssen CA2864861, Yu 5,294,167, KR20120128189, Muller DE102015101519, Kraeutler FR2872850, Burks et al 6,412,851, Sedighzadeh 2006/0232095 and Park KR20090119445
In regard to claim 20 Tan ‘868 discloses a trunk mounted retractable sunshade assembly comprising: 
A pair of straps (15), each strap (15) having a first end configured (capable of) for coupling to an inner surface of a trunk of a vehicle proximate to both a rear of the vehicle and a respective opposing side of the vehicle. 
A shading module (10,11) having opposing endpoints, each opposing endpoint being coupled (via the back wall of 11) to a second end of a respective strap (15) wherein the straps are configured (capable of) for being extended from the trunk such that the shading module is selectively positionable externally to the trunk with the trunk closed (Figure 2).
A center panel (10) of the shading module is selectively extendable wherein the center panel is configured for covering at least a portion of an upper surface of the vehicle to protect the portion of the upper surface of the vehicle from weather conditions and sunlight. 
The center panel (10) is flexible.
A housing (12) configured for coupling to the inner surface of the trunk of the vehicle proximate to the rear of the vehicle, the housing having a top, the top being open.
The housing (12) comprising a base plate, a rear plate, and a front plate, the front plate being coupled to and extending from a front edge of the base plate, the rear plate being coupled to and extending from a rear edge of the base plate, such that the housing is open-ended rectangularly box shaped.
Tan ‘868 fails to disclose: 
The shading module  being spring-loaded.
A tube, the center panel  being coupled by a first edge to the tube.
A rod positioned in the tube.
A spring coiledly positioned around and coupled  to the rod, the spring being coupled to the tube at, one strap of the pair of straps being rotationally coupled  to one opposing end of the rod, the other strap of the pair of straps being fixedly coupled  to the other opposing end  of the rod such that the spring is tensioned as the center panel  is unrolled from the tube and such that the spring is positioned for rebounding for rotating the tube for rolling the center panel onto the tube.  
The tube comprising a plurality of nested sections such that the tube is selectively extensible.  
A bar coupled to a second edge of the center panel and a handle coupled to the bar wherein the handle is configured for grasping in a hand of a user positioning the user for pulling on the handle for extending the center panel over at least the portion of the upper surface of the vehicle.  
A channel positioned in the bar, the handle being slidably positionable within the channel such that the handle is selectively positionable between opposing edges of the center panel.  
A hook coupled to the handle wherein the hook is configured for selectively coupling to an element of the vehicle for fixedly positioning the center panel over at least the portion of the upper surface of the vehicle.  
A plurality of center magnets coupled to the bar wherein the center magnets are configured for selectively coupling to a paramagnetic surface of the vehicle for fixedly positioning the center panel over at least the portion of the upper surface of the vehicle.  
A starter panel coupled to and positioned between the center panel and the tube; a first fastener coupled to the starter panel distal from the tube; and a second fastener coupled to the first edge of the center panel, the second fastener being complementary to the first fastener wherein the second fastener is positioned for selectively coupling to the first fastener for removably coupling the center panel to the starter panel.  
A slot positioned in the tube such that the slot is positioned for slidably inserting a slat coupled to a first endpoint of the starter panel for coupling the starter panel to the tube.  
A pair of side panels, each side panel being coupled to and extending from a respective opposing edge of the center panel wherein the side panel is configured for positioning over at least a portion of an associated opposing side of the vehicle for covering a side window positioned in the associated opposing side, the side panel being tapered adjacent to each of the first edge and the second edge of the center panel such that the pair of side panels and the center panel together are elongated octagon shaped.  
The pair of side panels and the center panel comprising at least one of plastic and fabric.
A plurality of panel magnets, each panel magnet being coupled to a respective side panel proximate to a rim of the respective side panel wherein the panel magnet is configured for magnetically coupling to the associated opposing side of the vehicle for removably coupling the respective side panel to the vehicle for fixedly positioning the respective side panel over the side window.  
The housing front plate extending perpendicularly from a front edge of the base plate, the rear plate extending perpendicularly from the base plate.
A plurality of holes positioned in the base plate, each hole being selectively alignable with a corresponding orifice positioned in the trunk of the vehicle wherein the hole and the corresponding orifice are configured for inserting a respective item of mounting hardware for coupling the base plate to the vehicle, the plurality of holes comprising four holes positioned singly proximate to each corner of the base plate.  
A lid hingedly coupled to the front plate proximate to the top of the housing, the lid being semicircularly shaped when viewed longitudinally wherein the lid is configured for pivoting relative to the housing for selectively closing the top for securing the shading module within the housing.  
Tsai ‘441 discloses:
The shading module (1)(2) being spring-loaded.
A tube (21), the center panel (4) being coupled by a first edge to the tube (21).
A rod (26) positioned in the tube (21).
A housing (12) configured for coupling to the inner surface of a trunk of the vehicle proximate to the rear of the vehicle, the housing having a top, the top being open such that the top is positioned for inserting the shading module (10,11) into an interior space defined by the housing.  (Figures 1,2)
A spring (27) coiledly positioned around and coupled (at 272) to the rod (26), the spring being coupled to the tube at (271), one strap (17, right) of the pair of straps being rotationally coupled (via 16, right side Fig 2) to one opposing end of the rod (26), the other strap (17, left)of the pair of straps being fixedly coupled (via 16) to the other opposing end (261) of the rod such that the spring is tensioned as the center panel (4) is unrolled from the tube and such that the spring is positioned for rebounding for rotating the tube for rolling the center panel onto the tube.  
Fasiska ‘421 discloses: 
The tube comprising a plurality of nested sections (of 8, shown in Figure 6) such that the tube is selectively extensible.  
Franssen ‘861 discloses: 
A bar (2) coupled to a second edge of the panel (6) and a handle (8) coupled to the bar wherein the handle is configured for grasping in a hand of a user.
A channel (10) positioned in the bar (2), the handle (8) being slidably positionable within the channel (10) such that the handle is selectively positionable between opposing edges of the center panel.  
Yu ‘167 discloses: 
A hook (151) coupled to the handle (32) wherein the hook is configured for selectively coupling to an element of the vehicle for fixedly positioning the center panel over at least the portion of the upper surface of the vehicle.  
KR ‘189 discloses: 
A plurality of center magnets (20, Figure 4) coupled to the bar wherein the center magnets are configured for selectively coupling to a paramagnetic surface of the vehicle for fixedly positioning the center panel over at least the portion of the upper surface of the vehicle.  
Muller ‘519 discloses: 
A starter panel (1.3) coupled to and positioned between the center panel (2) and the tube (1).
A first fastener (1.1) coupled to the starter panel distal from the tube (1) and a second fastener (2.1) coupled to the first edge of the center panel (2), the second fastener being complementary to the first fastener wherein the second fastener is positioned for selectively coupling to the first fastener for removably coupling the center panel to the start panel.
Diamond ‘485 discloses: 
A slot (16) positioned in the tube (8) such that the slot is positioned for slidably inserting a slat (14) coupled to a first endpoint of the starter panel for coupling the starter panel (12) to the tube.  
Burks et al ‘851 discloses: 
A pair of side panels (32a)(32b), each side panel (32a)(32b) being coupled to and extending from a respective opposing edge of the center panel  (31) wherein the side panel is configured for positioning over at least a portion of an associated opposing side of the vehicle for covering a side window positioned in the associated opposing side, the side panel being tapered (at 38a,38b) adjacent to each of the first edge and the second edge of the center panel such that the pair of side panels and the center panel together are elongated octagon shaped.  (shown in Figure 6)
The pair of side panels and the center panel comprising at least one of plastic and fabric. (column 5, lines 63-67 and column 6, lines 1-9)
Sedighzadeh ‘095 discloses: 
A plurality of panel magnets (315), each panel magnet being coupled to a respective side panel proximate to a rim of the respective side panel wherein the panel magnet is configured for magnetically coupling to the associated opposing side of the vehicle for removably coupling the respective side panel to the vehicle for fixedly positioning the respective side panel over the side window.  (paragraph [066])
Park ‘445 discloses: 
The housing (40) comprising a base plate, a rear plate, and a front plate, the front plate being coupled to and extending perpendicularly from a front edge of the base plate, the rear plate being coupled to and extending perpendicularly from a rear edge of the base plate such that the housing is open-ended rectangularly box shaped.  
A recess (open space formed by the base plate and front and back plates) positioned in the base plate, the recess being arcuate for such that the interior space is substantially semicircularly shaped when viewed longitudinally (curved space not shown, examiner presumes the rectangular space of Park meets this limitation since applicant’s device is rectangular).
A lid (20) hingedly coupled to the front plate proximate to the top of the housing, the lid being semicircularly shaped when viewed longitudinally wherein the lid is configured for pivoting relative to the housing for selectively closing the top for securing the shading module within the housing.  
The examiner takes Official Notice that it is old and well known to use holes for receiving fasteners for mounting a device and one having ordinary skill in the art before the effective filing date of the invention would have known to use such. 
Examiner acknowledges applicant’s acceptance of examiner’s Official Notice that it is well known in the art to use holes for receiving fasteners.  Applicant’s lack of arguments or traversal results in the Official Notice being acknowledged as admitted prior art.  Per MPEP 2144.03 [R-1] (C) (emphasis by examiner):
If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.  If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate.

Thus the issues are considered admitted prior art.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Tan ‘868 to make the shading module be spring loaded having the claimed tube, rod and spring as taught by Tsai ‘441 in order to provide a means to help rewind the panel for storage when not in used. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Tan ‘868/Tsai ‘441 to make the tube include a plurality of nested sections as taught by Fasiska ‘421 in order to allow the device to be adjustable to a desired sized or made to get smaller for compact storage. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Tan ‘868 to include a bar and handle as taught by Franssen ‘861 in order to provide a means for a user to grasp and operate the device. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Tan ‘868/Franssen ‘861 to include a hook coupled to the handle as taught by Yu ‘167 in order to provide a means to secure the device in place when extended. 
It would have been obvious to one having ordinary skill before the effective filing date of the invention to modify the device of Tan ‘868 to include a plurality of center magnets as taught by KR ‘189 in order to further help hold the device in place. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Tan ‘868/Tsai ‘441 to include the starter panel with first and second fastener as taught by Muller ‘519 in order to provide a means to easily change the panel for cleaning or replacement. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Tan ‘868/Tsai’441/Muller ‘519 to include the slot in the tube as taught by Diamond ‘485 in order to provide a strong connection for holding the starter panel to the tube. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Tan ‘868 to make the panel include a pair of side panels as taught by Burks et al ‘851 in order to cover a device of a desired shape. 
Such a modification would have involved a mere change in the size of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  Further, changes in size or shape without special functional significance are not patentable.   Research Corp.v. Nasco Industries, Inc., 501 F2d 358; 182 USPQ 449 (CA 7) cert. Denied 184 USPQ 193; 43 USLW 3359 (1974).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Tan ‘868/Burke et al ‘851 to make the panels out of plastic or fabric as taught by Burks et al ‘851 in order to provide a lightweight and resistive to moisture device. (column 5, lines 63-67 and column 6, lines 1-9)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include the plurality of panel magnets coupled to the side panels as taught by Sedighzadeh ‘095 in order to help prevent the side panels from blowing when deployed. (paragraph [0066])
Figure 4 appears to show a housing with a front and rear plate extending approximately perpendicularly from the bottom plate.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to make the rear plate and front plate extend perpendicular from the base plate creating a rectangularly shaped housing  since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).   Further, changes in size or shape without special functional significance are not patentable.   Research Corp.v. Nasco Industries, Inc., 501 F2d 358; 182 USPQ 449 (CA 7) cert. Denied 184 USPQ 193; 43 USLW 3359 (1974). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Tan ‘868 to make the housing include a lid as taught by Park ‘445 in order to conceal the device when not in use. 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new grounds of rejection. 
Tan ‘868 teaches the claimed flexible straps insertable into an interior space defined by the housing as is now claimed by the applicant. 
Applicant is encouraged to consider the possibility of amended claim language under the AFCP 2.0 pilot.  
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634